In an action in the County Court, Nassau County, to recover the balance of the agreed price for work, labor, and services rendered in constructing two baseball diamonds on school district property, a counterclaim was interposed to recover money paid on account thereof. Plaintiff appeals from so much of an order as dismissed the complaint for failure to comply with section 3813 of the Education Law. Defendants appeal from so much of the same order as denied their cross motion for summary judgment on the counterclaim. Defendants’ cross motion was made on a contention that there was but a single contract and that it is illegal under section 103 of the General Municipal Law. The County Court held in respect to the counterclaim that questions of fact are presented which cannot be summarily determined upon the affidavits submitted. Order unanimously affirmed, without costs. No opinion. Present — Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.